DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-13 and 22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1-13 and 22, Applicant recites “a channel defined on an exterior surface of the enteral tube, a first sensing component disposed within the channel”. However, the instant limitation appears to define protection for embodiments broader than those originally contemplated. Specifically, providing the sensor arrangement within a channel (see Fig. 3) appears to only be contemplated as an intermediate step for embedding the sensor arrangements within the wall of the catheter (see Par. 27). Applicant recites “in some embodiments a channel 122 is defined in the tube 103 during fabrication of the tube 102. Next, a filler material (not shown) is disposed within the channel 122 around the first, second, and/or third sensing components 108,116,118 such that the sensing component(s) 108, 116, a118 are embedded within the enteral tube 103. The sensing components 108, 116, 118 may be embedded within the tube 102 in other ways as well”. Claim 1 (and dependents 2-13 and 22) make no mention of the filler material which is used to embed the sensing components which is deemed to be necessary in the final, manufactured product. Examiner submits that Applicant does not appear to have support for a finished article wherein the channel is not filled with the recited filler material such that the sensors remain exposed through the open face of the channel. The subject matter of Claim 21 as it pertains to the filler material is held to be essential to the disclosed embodiments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7-13, 15, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0209849 (“Rowe”), U.S. Publication No. 2007/0261698 (“Palatnik”), U.S. Publication No. 2007/0175769 (“Hsiung”), MEMS Infrared Emitter and Detector for Capnography Applications (“Chowdhury”), U.S. Patent No. 5,423,320 (“Salzman”) and U.S. Publication No. 2019/0070347 (“Hierold”).
Regarding Claims 1 and 21, Rowe discloses a tube tip detection system (10 – see inter alia Par. 10, 66, 71, 73), comprising:
An enteral tube (11 – see Fig. 1) having a length (see Fig. 1), a tip (see i.e. the distal end circa 200 which is inserted into the stomach 16 – see Fig. 1), a lumen (Par. 52), and an exterior surface (see i.e. the exterior surface of the wall surrounding the lumen – see generally Fig. 1);
A first sensing component (see generally at 200 – specifically the various sensors, generally 20, located at the distal end of the tube as part of the RFID tag assembly – see Par. 51, 5, 22, 55, 65, 66, 74, 84, 91) – i.e. the RFID assembly has integrated therein a number of specifically envisaged sensor arrangements including specific CO2 sensors;
A feedback display (59; see Fig. 3) wherein feedback from the first sensing component is displayed on the feedback display to indicate to a user of the tube tip detection system whether the tip is misplaced in a patient’s airway (see Par. 66, 71, 73) – i.e. the feedback display provides for real-time display of CO2 levels wherein the user can rely upon these values to determine where the tip has been placed resultant to endogenous CO2 levels which differ between locations of the respiratory system and digestive tract (see Fig. 3, Par. 5, 22, 55), but also the system itself is configured to monitor physiological data (specifically including CO2 values) to indicate a tube misplacement by comparing measured values versus expected values and issuing appropriate alerts/alarms (see Par. 10, 66 – in view of Par. 22, 60, 71, 73, 87, 91).
Rowe discloses the invention substantially as claimed except that the first sensing component is configured to detect carbon dioxide concentrations of, at least, 30 mmHg to 50 mmHg  – inclusive. Specifically, while Rowe describes that the device is configured to detect (and display) endogenous CO2 levels of both the GI tract and respiratory system, real-time (Par. 5, 22, 55…etc.) – Rowe fails to explicitly disclose that the CO2 levels are measured (and displayed) as mmHg and that the range of CO2 levels which can be measured by the system are inclusive to 30mmHg to 50mmHg. However, to be useful one having ordinary skill in the art would reasonably recognize and appreciate that the CO2 sensor arrangements contemplated by Rowe must be configured to detect the range of CO2 levels expected to be encountered in both the GI tract as well as the respiratory tract.
For example, Palatnik discloses a related medical tubing system (see Fig. 1) which is provided with a CO2 sensor to sense “carbon dioxide in a patient’s exhaled gas” which is “commonly used to detect proper placement of [the] endotracheal tube” (Par. 7, 8, 9, Fig. 9) wherein CO2 levels are monitored and displayed in real time in mmHg (see Fig. 9) and wherein Palatnik indicates that the system is configured to detect both low (e.g. “below 2% for example” (Par. 47) and “normal” “5% of carbon dioxide present in a patient’s exhaled esophageal gas” (Par. 8) – illustrating at least an exemplary value of 38mmHg (Fig. 9) whereby below 2% constitutes a low value of ~15.2 mmHg CO2 and 5% constitutes a high value of approximately 38mmHg CO2.
Furthermore, the prior art, see Hsuing, indicates that pCO2 levels in excess of the “normal” percentages are also likely to be encountered including partial pressures in excess of 45 mmHg indicative of respiratory acidosis and partial pressures in excess of 50 mmHg indicating respiratory exhaustion, with values in excess of 70mmHg being indicative of respiratory failure which will result in a coma (Par. 4).
The prior art clearly establishes CO2 levels to be an art-recognized variable for determining tube placement (see Rowe and Palatnik) by recognizing the normal/expected CO2 levels of the airway and how they differ from the normal/expected CO2 levels of the GI tract and further indicates that being able to monitor excess CO2 partial pressures in the respiratory tract can be a useful diagnostic metric for determining respiratory acidosis, exhaustion, and failure (see Hsuing). As such, Examiner submits that the precise range (e.g. 30mmHg to 50mmHg) identified in the instant claim therefore constitutes only an obvious workable range which the ordinary artisan would have inevitably discovered (in light of the prior art’s identification that CO2 levels – and the difference in levels between the endoluminal tracts of a patient – can be used to define threshold ranges along with diagnostic criteria for respiratory analysis pursuant to excessive pCO2 levels) whereby deviation outside those ranges is indicative of misplacement of the tube within the airway as well as significant respiratory issues. It has been held that discovering the optimal or workable range of a result effective variable requires only routine and customary skill in the art, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Williams, 36 F.2d 436, 438 (CCPA 1929).
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Rowe to be configured to detect (and display) CO2 levels wholly inclusive of the range of 30mmHg to 50mmHg (corresponding to both high and low pCO2 levels in the respiratory tract), in view of Palatnik and Hsuing, whereby the prior art recognizes that the mmHg is a suitable, and obvious unit to use for display of CO2 levels within exhalation gases (see Palatnik, Fig. 9) and these values are inclusive to both levels expected to be observed in normal patients as well as low or high levels which might be encountered in patients (see Palatnik, Par. 47; Hsiung, Par. 4). It would have been further obvious to incorporate the range of CO2 levels expected to be encountered in the trachea (both in abnormal and normal situations) as the reference value used in the system of Rowe to determine tube misplacement based upon CO2 levels measured (see Par. 10, 66, 71, 73) – i.e. Rowe explicitly recites “[a]ny variance from a predetermined and preprogrammed data range such as… CO2 range stored within the microcontroller 215 may allow for signaling the misplacement of the distal end of the nasogastric or endotracheal tube, respectively” and “… a change in the parameters… may signal misplacement of the medical device”, whereby “breached parameters” can be used to initiate an alarm/alert. As such, the modified device of Rowe would be beneficially considered to detect tube misplacement as well as provide diagnostic criteria for determining abnormal respiratory function such as respiratory acidosis, exhaustion, and failure which require intervention.
Rowe fails to suggest that the CO2 sensor should be embodied as a MEMS, IR CO2 sensor. However, Palantik indicates that “[i]t is well known that carbon dioxide absorbs infrared light. By determining the amount of absorbed infrared light, the presence and concentration of carbon dioxide can be determined” (Par. 12) whereby the IR carbon dioxide sensor comprises an infrared emitter (see “infrared radiator 46”) and an infrared receiver (see “infrared sensor 48”) – whereby when embodied the infrared emitter and infrared receiver define an infrared path length therebetween (see Fig. 5 – Par. 40 – RE: “[i]nfrared light produced by radiator 46 propagates through window 26A into chamber 24, then through window 26B into sensor 48). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the CO2 sensor of the modified invention of Rowe as a infrared based CO2 sensor which comprises an infrared emitter and infrared received defining an infrared path length therebetween, as disclosed by Palatnik, thereby only achieving the expected results of utilizing a well-known physical phenomena (i.e. IR absorbance) which has been recognized by the prior art to be useful for measuring CO2 concentrations within exhalation gases.
In the instant case Palatnik fails to displace that the IR sensing arrangement should be embodied as a “micro-electro-mechanical system (MEMS) component”. However, the use of MEMS sensors is notoriously well-known. For example, Chowdhury discloses a “MEMS Infrared Emitter and Detector for Capnography applications” (Title) wherein such infrared based sensing arrangements are “one of the most reliable methods for measuring carbon dioxide (CO2) level in exhaled human breath” (Abstract), wherein using the manufacturing techniques described in the paper Chowdhury has been able to “shrink the size of the CO2 sensing module” and thereby “successfully demonstrated the suitability of MEMS IR devices for capnography applications” (Abstract). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the CO2 sensor of the invention of Rowe as a MEMS IR sensor, as disclosed by Chowdhury (see Fig. 5 which is illustrated of an emitter and detector defining an optical path therebetween), in order to reduce the size of the sensor thereby making it smaller and less obtrusive on the distal end of the tube of Rowe.
Rowe, as modified, discloses the invention substantially as claimed except that the MEMS sensor(s) are “disposed within a channel defined on an exterior surface of the enteral tube”, the channel extending along the tube length to the tip. Specifically, Rowe is silent as to how the sensor arraignment is secured to the catheter tubing.
In the instant case it is held that the “channel” is not required in the final product – see Clm. 21 which is permissive to the further inclusion of a “filler material” of no particular composition to render the sensor(s) “embedded” within the catheter wall. To that extent, Examiner submits that a sensor embedded within a channel which is filled with a filler material of the same composition of the catheter wall is indistinguishable from a sensor which is embedded within a catheter wall via other means (such as extrusion, overmolding, insert molding and the like).
The prior art, see Salzman describes a related gastric catheter (14) which may include a plurality of sensors (50) including a distal tip sensor (50) provided along the length of the tubing (see Fig. 4 and 5), whereby the “sensors 50 may be placed at desired locations along the catheter, so that partial pressures may be measured or monitored at corresponding locations in the gut simultaneously, as desired (DETX, Par. 10), whereby the sensor(s) are “embedded in the wall” of the tubing (see BSTX, Par. 15) along the tube length to the tip (see e.g. Fig. 4), wherein the sensor arrangement is a CO2 sensor. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to embed the sensor of the modified invention of Rowe within the catheter wall to extend along the length of the catheter to the distal tip, as disclosed by Salzman, thereby only achieving the expected results of physically securing the modified CO2 sensor in a suitable way (i.e. embedding) as opposed to other alternative means (e.g. surface mounting via adhesive).
As noted above, Examiner submits that based on the nature of the claims to be permissive to a fill material of any composition (see Clm. 21) the presence of the channel is held to be a functional limitation directed toward an intermediate structure incident to manufacture, whereby a sensor embedded via other means is wholly indistinguishable from  a sensor which is embedded by first forming a channel, inserting the sensor into the channel, and then filling the channel with a filler material of the same type as the catheter wall and permitting reflow of the filler into the catheter wall.
To the extent that Applicant might suggest that such a filler material must be defined in a manner which, in the end product, is physically distinguishable from the remainder of the catheter wall the following is presented. Hierold describes a medical interventional appliance comprising a length of fluid handling conduit (1, 16) having a wall (10, 16) with a channel (14, 141) therein such as to extend through an external surface of the tubing wall, whereby a sensor (40) may be inserted into the channel and then a fill material (30) added to the channel to thereby embed the sensor within the wall of the tubing/conduit (Abstract; Par. 36). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to embed the sensor of the modified invention of Rowe via the construction of a channel through the catheter wall followed by inserting the sensor within the channel and filling the channel with a separate filler material, as disclosed by Hierold, thereby only achieving the expected results of describing a specific manufacturing process known to be useful to permit the embedding of sensor arrangements into medical tubing/conduit walls in place of a generic genus recitation directed toward embedding in general. Examiner submits that resolving to practice the manufacture of an invention utilizing only a specific, known process requires only routine and customary skill in the art.
Regarding Claims 7, 9, and 11, Rowe, as modified, discloses the invention substantially as claimed except that the sensor arrangement should include a plurality of such pCO2 sensors. However, as discussed above, Salzman discloses a related CO2 measurement device (12) for monitoring CO2 levels in the gastro-esophageal catheters/tubing (14) (Brief Summary, Par. 13, 15, 21; Detailed Description, Par. 4; Clm. 1) – an area of application recognized by Rowe (RE: “nasogastric” tubes – Abstract, Rowe).
Salzman discloses that in some embodiments of the related gastric catheter/tubing (14) it may be useful to employ at least three sensors (50) including a distal tip sensor (50) and second and third sensors disposed along the length of the tubing spaced apart from the distal tip sensor (see 50, 50 – Fig. 5) whereby the “sensors 50 may be placed at desired locations along the catheter, so that partial pressures may be measured or monitored at corresponding locations in the gut simultaneously, as desired” (see Detailed Description, Par. 10). It has been held that the duplication of the working parts of an invention requires only routine and customary skill in the art, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It has been further held that rearrangement of the working parts of an invention requires only routine and customary skill in the art, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the invention of Rowe to incorporate a first, second, and third sensing component comprising MEMS, IR based CO2 sensors – the second and third sensing components being proximally spaced from one another and the first sensing component – as disclosed by Salzman, in order to permit the system to simultaneously monitor the CO2 concentrations at a plurality of locations simultaneously thereby permitting the system to confirm proper positioning/location of the tubing (see Rowe) as well as provide for tonometric monitoring of the GI tract location(s) (see Salzman).
Regarding Claim 8, Rowe, in view of Salzman, discloses the invention substantially as claimed except that the “second sensing component is disposed at a midpoint of the length”. However, Examiner notes that in the instant detailed disclosure Applicant fails to explicitly recognize or suggest that such a “midpoint” location is particularly important or anything more than one of the finite number of locations that an ordinary artisan would have found obvious for the purposes of selecting a specific location to include a second sensing component (see Par. 26 of the instant specification). In other words, no importance or criticality to such a position is purported by Applicant and Applicant fails to suggest that the specifically selected location solves any explicitly stated problem or accomplishes any specifically stated purpose (in contrast to any other location selected remote from the first sensing element). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to locate the second sensor of the modified invention of Rowe so as to lie at the midpoint of the catheter system, such a location merely presenting one obvious location selected from finite number of options, whereby it is understood that rearranging the location of the working parts of an invention requires only routine and customary skill in the art, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), and furthermore selecting a specific solution from a finite number of establish possibilities requires only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding Claim 10, Rowe, as modified, discloses the invention substantially as claimed except that the three sensing components are “unequally spaced apart from one another”. However, Examiner notes that the instant specification does not appear to purport that such configuration solves any specifically stated purpose or confers and specific benefit. Examiner further notes that the sensors of modified Rowe must be either equally spaced or unequally spaced, the two configurations being the only two finite possibilities. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the three sensing elements of modified Rowe to be unequally spaced, such an arrangement merely presenting one obvious location selected from finite number of options, whereby it is understood that rearranging the location of the working parts of an invention requires only routine and customary skill in the art, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), and furthermore selecting a specific solution from a finite number of establish possibilities requires only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding Claim 12, Rowe discloses that in some embodiments the feedback display may be attached to the enteral tube (see 302 – Par. 75, i.e. the “nasogastric tube port”).
Regarding Claim 13, Rowe discloses that in some embodiments the feedback display is separate from and not attached to the enteral tube (see Fig. 1) – the system using wireless transmission protocols for communication (Par. 76).
Regarding Claim 15, Rowe discloses the enteral tube can be an NG tube (see Fig. 1).
Regarding Claim 22, Rowe discloses that the feedback display may comprise a non-numerical visual indicator comprising a plurality of lights (Par. 5) embodied as “warning indicator lights” (Par. 22) wherein the lights can be activated as an “alarm feature for any breached parameters” (Par. 71, 73, 85, 87, 88, 106 – see generally Fig. 6) whereby a red indicator light indicates improper placement and a green indicator light indicators proper placement (Par. 88, 89, 90, 96, 102, 107, 112…etc.). In the instant case, Rowe only explicitly recites using these indicator lights for pH and air pressure and does not necessarily resolve to practice use of these indicator lights for CO2 based alerts/alarms. However, Rowe does explicitly indicate that air pressure, pH, and CO2 are suitable alternatives to one another for purposes of determining tube misplacement (Par. 22, 55, 65, 66). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the display of the modified invention of Rowe to coordinate operation of the CO2 sensor to issue alerts/alarms via the indicator lights (i.e. red to indicate that the CO2 levels are indicative of misplacement and green to indicate that the CO2 levels are indicative of proper placement), wherein Rowe establishes that CO2 based alerts can be suitable for determining tube misplacement (Par. 66) and Rowe directs that indicator lights can be a suitable alert/alarm for conveying to a user proper/improper tube placement (Par. 71) for indicating “breached parameters” (CO2 merely typifying one, specific parameter – identified by Rowe – as being useful for indicating tube placement within the patient’s endoluminal tracts).
In the instant case Rowe fails to explicitly suggest that the lights are light emitting diodes (LEDs). However, Palantik indicates that LED lights are known, suitable display indicators, particularly in the area of CO2 level monitoring in a patient’s exhalation gases (see Par. 43). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize LEDs as the indicator lights of the modified invention of Rowe, as disclosed by Palatnik, whereby the prior art has established LEDs to be a known, predictable, and useful means for providing an indicator light in a known and predictable manner – thereby only the obvious design choice of providing a specific species of indicator light within the broad genus suggested by Rowe would be arrived upon.

Response to Arguments
Applicant's arguments filed 14 April 2022 have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Specifically, Examiner submits that while Salzman does not disclose a channel disposed on the exterior surface of the catheter, Examiner notes that such a channel appears to merely present within an intermediate manufacturing step whereby the channel is filled with a non-descript filler material such that the sensor arrangement becomes embedded within the catheter wall (see Par. 27). To the extent that Claim 1 is permissive to the channel being filled with a general filler material and the claim (nor the specification) appear to suggest that the filler material can or must be of a distinct composition from the catheter wall, it is submitted that the embedding of the sensor arrangement of Salzman within the wall of the catheter via any suitable means is not defined and distinguished over by the instant claims. Furthermore, even presuming additional weight is afforded to the “channel” of Claim 1 which requires the further manufacturing steps to maintain the distinctiveness of such a channel – such a method of manufacture is obviated by the Hierold reference as described above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/23/2022